Citation Nr: 0603107	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness in the 
fingers.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for gynecomastia.

5.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In March 2004, the Board remanded the matters for additional 
evidentiary development.

The issue of service connection for numbness of the fingers 
is addressed in the remand section below.


FINDINGS OF FACT

1.  The record does not contain any probative evidence 
indicating that the veteran's skin disorder, is related to 
his active service , to include his presumed exposure to 
Agent Orange in service, or any incident therein.

2.  The record does not contain any probative evidence 
indicating that the veteran's impotence is related to his 
active service or any incident therein.

3.  It has not been shown by credible competent evidence that 
the veteran's gynecomastia is related to his active service 
or any incident therein.

4.  The record does not contain any probative evidence 
indicating that the veteran's hypertension is related to his 
active service or any incident therein.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2005).

2.  Impotence was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2005).

3.  Gynecomastia was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2005).

4.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001 and August 2001 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in February 2001.  Thereafter, the 
RO provided notice in March 2001 and August 2001.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Moore Orthopedic Clinic, Woodhill 
Family Medicine, Surgical Associates of South Carolina, 
Victoria Samuels, M.D., Peter Stahl, M.D., Bhavesh R. Amin, 
M.D., and Carolina Neurosurgical , P.A.; and VA examination 
reports dated in August 2004, September 2004, and October 
2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, like cardiovascular-renal 
disease, which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of    38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

Skin Disorder
The veteran seeks entitlement to service connection for a 
skin disorder.  In October 2003, he testified that when he 
returned form Vietnam he was suffering from a skin rash and a 
cyst on his forehead.  He alleged that the rash was still 
present and had travelled to other parts of his body, 
including his face, thighs, and buttocks.  In a lay 
statement, his mother attested that she was aware of her 
son's rash, while he was serving in Vietnam, and that she 
often sent him medication for the skin disorder.  

The Board finds that the medical evidence of records does not 
support the veteran's contention that any current skin 
disorder is related to his period of service.  The Board 
finds that there is no evidence of a nexus to service 
regarding the veteran's skin disorder.  The veteran's service 
medical records are silent as to a diagnosis, treatment or 
evidence of symptomatology associated with a skin disorder 
and the post-service medical evidence does not relate the 
veteran's current disorder to service.

Private treatment records reveal treatment for a skin 
disorder many years after his period of service, with no 
indication of a nexus to service.  In February 1986, the 
veteran was diagnosed as having tinea versicolor.  In October 
1989, the veteran received treatment for a reoccurrence of 
jock itch and was diagnosed as having tinea cruris.  In June 
2001, the veteran was treated for a recurring rash on the 
arms and legs.  At that time, he recounted that he had been 
doing housework for the past month and since that time the 
rash had been present.  The veteran was diagnosed as having 
allergic reactions and dermatitis.  A skin examination, in 
September 2001, demonstrated pityriasis rosea like lesions 
distributed in a Christmas tree pattern and depigmented, 
somewhat smaller than the usual pityriasis rosea lesions.  
There was no associated itching.  The veteran was diagnosed 
as having pityriasis rosea versus tinea versicolor.  October 
2003 treatment records show treatment for tinea versicolor, 
and the examiner noted that the veteran had been treated with 
a variety of medications for his rash.  The medications only 
appeared to help temporarily, and the rash inevitably 
reoccurred.  

The most probative evidence of record indicates that there is 
no nexus to service.  VA examinations in January 2001and 
August 2004 confirmed the presence of a rash and a lipomatous 
growth on the forehead.  In September 2004, the veteran was 
scheduled for an additional VA examination.  Physical 
examination revealed scaly patches with erythema on the back, 
genitalia, and legs.  The veteran was diagnosed as having 
tinea cruris and tinea corporus of the back and legs.  The 
examiner opined that the skin findings were not likely 
directly related to the veteran's period of service including 
claimed exposure to Agent Orange.  The veteran has not 
presented evidence to the contrary.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current skin disorder.  
The Board acknowledges the lay statements attesting to the 
effects of service on the veteran's current health.  The 
Board, however, finds that lay statements, offered without 
the benefit of medical training or expertise, are not 
competent evidence required to determine an etiologic 
relationship between his current skin disorder and service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
there is no evidence of a nexus to service and that service 
connection for a skin disorder is not warranted.  38 C.F.R. § 
3.303.

Impotence
The veteran seeks entitlement to service connection for 
impotence.  The veteran alleges that it is related to his 
exposure to herbicides while stationed in Vietnam 

The medical evidence of record shows that the veteran does 
not have a condition enumerated as a presumptive disability.  
Regulations do not provide for presumptive service connection 
for impotence based on exposure to herbicides during active 
service.  38 C.F.R. § 3.309(e). The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, under the 
law, the veteran is not entitled to a presumption that his 
impotence is etiologically related to exposure to herbicide 
agents.

Moreover, there is no basis for a direct service connection 
claim.  Service medical records are silent as to complaints 
or a diagnosis of impotence.  Similarly, the post-service 
medical evidence of record is negative for any notations of 
impotence for years after service separation.  The veteran 
first received treatment for impotence in September 1998, 
nearly 20 years after his period of service.  At that time, 
the veteran indicated that this had been an ongoing problem 
for the past couple of months.  

There is no medical evidence of record that provides a nexus 
to his period of service.  In January 2001, a VA examiner 
diagnosed the veteran as having impotence of organic origin.  
In September 2004, a VA examiner opined that the veteran's 
impotence was unrelated to any known disorder.  The examiner 
also noted that hypertensive medicine put the veteran at a 
greater risk of impotence.  He concluded that the veteran's 
impotence was at least as likely as not related to 
endocrinologic imbalance as to a normal hormonal imbalance.  
There is no indication in the record of a nexus to service 
and the veteran has not presented any evidence to the 
contrary.

The Board has considered the veteran's lay contentions that 
his impotence is related to service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

In summary, in the absence of any evidence of impotence in 
service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
impotence.

Gynecomastia
The veteran seeks entitlement to service connection for 
gynecomastia.  He alleges that it resulted from his exposure 
to herbicides while stationed in Vietnam.  The medical 
evidence of record demonstrates that the veteran does not 
have a condition enumerated as a presumptive disability.   
The veteran's medical condition is characterized as 
gynecomastia.  Regulations do not provide for presumptive 
service connection for gynecomastia based on exposure to 
herbicides during active service.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his gynecomastia, is etiologically related 
to exposure to herbicide agents.

Additionally, there is no basis for a direct service 
connection claim.  The service and the initial post service 
medical records are silent regarding the presence of 
gynecomastia or any complaints of enlargement of the breasts.   
The veteran was first diagnosed as having gynecomastia in 
July 1987, nearly twenty years after his period of service.  
It is also noted that the veteran himself submitted that he 
had developed some breast tissue as a teenager, but he did 
not experience an increase in size or pain until January 
1991.  In April 1991, the veteran was diagnosed as having 
microadenoma. Consequently, he underwent a transphenoidal 
hypophysectomy to remove a pituitary tumor.  In January 1998, 
the veteran underwent bilateral simple mastectomies.  At that 
time, the veteran was diagnosed as having bilateral breast 
enlargement secondary to gynecomastia and a history of prior 
prolactin secreting tumor.  There is no indication in the 
record that the veteran's enlargement of the breasts, to 
include diagnoses of gynecomastia and a pituitary tumor, is 
related to his period of service.  

Rather, the most probative evidence of record indicates that 
there is no nexus to service for the veteran's gynecomastia.  
Several theories have been advanced in the record as to the 
etiology of the veteran's gynecomastia; however, other than 
the veteran's lay statement there is no medical evidence of a 
nexus to service.  In July 1987, the examiner opined that the 
veteran's gynecomastia was possibly a side effect of Lorelco 
therapy.  In August 1987, the examiner commented that there 
was no obvious etiology for the veteran's moderate 
gynecomastia, although he did note that the veteran was 
obese.  Additionally, upon VA examination in September 2004,  
the examiner opined that there was no clear evidence that the 
veteran's pituitary lesion was related to his exposures in 
any way.  At that time, the examiner confirmed the veteran's 
diagnosis of gynecomastia and he noted that the veteran 
continued to experience gynecomastia even after his pituitary 
surgery.  Consequently, the veteran underwent bilateral 
mastectomies,  and experienced residual scarring.  The 
veteran no longer had any breast tissue.  

With respect to the diagnosis and opinion of the veteran's 
private physician rendered in May 2004, at which time the 
examiner stated that based on the veteran's history, although 
she could not say without a reasonable doubt that 
gynecomastia was completely caused by Agent Orange, it would 
be somewhat unusual for worsening gynecomastia with normal 
prolactin levels.  Dr. Samuels indicated that she had not 
seen the veteran since 1991 and that she was unsure as to his 
endocrine status; however, per the veteran's report, he 
continued to have gynecomastia that had worsened.  The Court 
has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In sum, because gynecomastia is not a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, and because 
there is no competent evidence attributing gynecomastia to 
service, the preponderance of the evidence is against the 
claim of service connection for gynecomastia, on a direct 
basis and a presumptive basis, including due to exposure to 
herbicide agents in service while serving in Vietnam.

Hypertension 
The veteran contends that service connection for hypertension 
is warranted.  There is, however, no evidence in the service 
medical records that the veteran's current hypertension 
manifested during active duty, nor is there evidence that 
they manifested to a compensable degree within one year of 
separation from service in accordance with 38 C.F.R. §§ 3.307 
and 3.309 (2005).   

Service medical records are silent as to a complaints or a 
diagnosis of hypertension. Rather, the veteran's service 
medical records demonstrate blood pressure readings within 
normal ranges, throughout his period of service.  Upon 
induction, in September 1966, his blood pressure was 118/78.  
Upon separation, in September 1969, the veteran's blood 
pressure was 126/84.  Additionally, the separation examiner 
noted no significant abnormalities and the veteran failed to 
allege any disorders.
 
Rather, the record illustrates that the veteran did not 
receive treatment for hypertension until 1986, many years 
after service.  In February 1986, the veteran was diagnosed 
as having hypertension.  At that time, the veteran alleged 
that on one occasion he had been told that he had borderline 
hypertension.  To this effect, in October 2003, the veteran 
testified that Dr. Stahl informed him in 1981 that he had 
borderline hypertension.  Although the veteran may have had 
borderline hypertension in 1981, this symptomatology appeared 
more than 10 years after his period of service.  Moreover, 
the veteran was not actually diagnosed as having hypertension 
until 1986, more that 15 years after service.  The crucial 
link between the disease and service, whether shown by 
evidence of the disease during service, or evidence within 
the presumptive period, is not present.  Based on the 
foregoing, it cannot be said that hypertension was present in 
active service or manifest to a compensable degree within the 
first post-service year. 

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability, which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the record contains absolutely no indication 
that the veteran's current hypertension is causally related 
to his active service or any incident therein.  First, the 
veteran's private treatment records do not provide a nexus to 
service.  Rather, treatment records from Dr. Amin note a 
family history of hypertension.  

Moreover, the October 2004 VA examiner found no evidence of 
hypertension in the service medical records and he was not 
aware of any evidence linking Agent Orange exposure to the 
development of hypertension, without such evidence it was 
less likely than not that the veteran's hypertension was 
causally related to his period of active service, including 
claimed exposure to Agent Orange.  

The Board has considered the veteran's lay contentions that 
his hypertension is due to his period of service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his contentions are 
not probative to the issue at hand.  The record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.


ORDER

Service connection for a skin disability is denied.

Service connection for impotence is denied.

Service connection for gynecomastia is denied.

Service connection for hypertension is denied.


REMAND

The veteran seeks service connection for numbness in the 
fingers.  The veteran alleges that the numbness in his 
fingers resulted from a shoulder injury incurred during basic 
training.  He recounted that he dislocated his shoulder 
during a wheelbarrow race, when his left hand went into a 
hole.  At that time, his training officer snapped his 
shoulder back into place.  

The Board notes that if a veteran was exposed to an herbicide 
agent such as Agent Orange during active service, acute and 
subacute peripheral neuropathy shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2005).

In January 2001, the veteran underwent a VA examination to 
evaluate for potential problems secondary to his exposure to 
Agent Orange in Vietnam.  The veteran reported numbness in 
the fingers.  The veteran was unable to identify a causative 
agent for the numbness in his fingers.  Neurological 
examination revealed no sensory deficits and cerebellar 
function appeared intact.  The veteran was diagnosed as 
having numbness of the digits with uncertain etiology.  

In October 2004, the veteran presented for a VA examination.  
There was diffuse decrease in pinprick perception of 
sharpness over the right arm and left lower extremity.  The 
examiner opined that it was possible that the veteran had 
peripheral neuropathy associated with his pituitary tumor.  
It was unclear as to whether he had any symptoms consistent 
with acromegaly associated with his tumor, and that would be 
the most likely explanation for peripheral neuropathy were 
that present.  To further explore the issue the examiner 
ordered a nerve conduction study.  Additionally, an 
alternative etiology for the veteran's numbness of the 
fingers was surgical osteoarthritis with radiculopathy; to 
further evaluate that possibility, the examiner ordered a 
magnetic resonance image of the cervical spine.  

Although an MRI was requested, the Board notes that it was 
never performed.  A cervical spine plain x-ray was performed 
on November 4, 2004, which demonstrated cervical 
osteoarthritis with arthritic changes at C4-5, C5-6 and C6-7.  
An EMG was performed on February 15, 2005, but was limited to 
the right upper extremity.  There was a normal nerve 
conduction velocity in the right upper extremity and that was 
the extent of the examination.  The examiner opined that the 
test results were inadequate to discuss whether or not the 
veteran had peripheral neuropathy.  The examiner was able to 
determine the lack of presence of peripheral neuropathy in 
the right arm.  Although, the cervical magnetic resonance 
image was not performed, there was a plain cervical spine x-
ray that demonstrated cervical osteoarthritis.

Because the aforementioned examination report is unclear as 
to whether the veteran currently exhibits any compensable 
service-connected disability and contains no opinion as to 
the etiology of the claimed disorder of numbness in the 
fingers, the Board finds that another VA medical opinion is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that where remand instructions are not followed, the Board 
errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current 
numbness of the fingers. All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether that the veteran currently 
exhibits any disorder involving numbness 
of the fingers, to include peripheral 
neuropathy, and, if so, whether it is at 
least as likely as not (i.e. a 50 percent 
or greater likelihood) that such a 
disorder is causally related to the 
veteran's active service or any incident 
therein, including presumed exposure to 
Agent Orange.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


